                     IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF OHIO
                                   WESTERN DIVISION
R. ALEXANDER ACOSTA, Secretary of Labor,
United States Department of Labor,

                Plaintiff,                                     Civil Action File No.

                v.                                             3:18-cv-00242-TMR

DAY-MONT BEHAVIORAL HEALTH CARE,                               Hon. Thomas M. Rose
INC., et. al.,

                Defendants.

                                         AGREED ORDER

        Whereas, Plaintiff R. Alexander Acosta, Secretary of the United States Department of Labor

(the “Secretary”), filed a complaint (“Secretary’s Complaint”) against Defendant Gayle Johnson

(“Johnson”) and Defendant Akil Sharif (“Sharif”) alleging, among other things, that Johnson and

Sharif violated Title I of the Employee Retirement Income Security Act of 1974, 29 U.S.C. § 1001 et

seq., as amended (“ERISA”), as fiduciaries of the Day-Mont West Tax-Deferred Annuity Plan

(“Annuity Plan”).

        Whereas, both Johnson and Sharif have timely answered and denied liability.

        Whereas the Secretary’s Complaint alleges that Johnson and Sharif are liable to restore losses

to the Annuity Plan, including through the set-off of their individual account balances in the

Annuity Plan, pursuant to Section 1502(a) of the Taxpayer Relief Act of 1997, Pub. L. No. 105-34,

Section 1502(a), 111 Stat. 788, 1058-59 (1997) (codified at 29 U.S.C. § 1056(d)(4)), and Section

206(a)(4)(D)(iii) of ERISA, 29 U.S.C. § 1056(a)(4)(D)(iii).

        Whereas, Johnson and Sharif each has a current account balance in the Annuity Plan in

excess of $60,000, currently held by the Annuity Plan’s asset custodian, Voya Retirement Insurance

and Annuity Co. (“Voya”).
        Whereas, the Annuity Plan is being terminated and distributions being issued to all

participants including Johnson and Sharif.

        Whereas, Johnson and Sharif each deny the allegations in the Secretary’s Complaint, but

intend that the funds currently held in their respective Annuity Plan accounts remain available to

satisfy a judgment (if any) in this matter, ordering them to restore losses to the Annuity Plan.



    NOW, THEREFORE, it is hereby ORDERED, ADJUDGED, AND DECREED, as follows:

    1. Johnson shall cause her account balance within the Annuity Plan to be rolled over into an

        annuity account held in her name by Voya (“new Johnson IRA”).

    2. Pending subsequent orders by this Court or a final disposition of this matter, Johnson is

        enjoined from making any withdrawals or taking any distributions that would cause the

        balance of the new Johnson IRA to fall or remain below $60,000.

    3. Pending subsequent orders by this Court or a final disposition of this matter, within 30 days

        of the end of each financial quarter, Johnson shall submit quarterly statements of the balance

        of the new Johnson IRA to the Employee Benefits Security Administration (“EBSA”)

        Cincinnati Regional Office, 1885 Dixie Hwy, Ste. 210, Ft. Wright, KY 41011-2664.

    4. The Secretary may provide a copy of this order to Voya to prohibit Johnson from making

        any withdrawals or taking any distributions that would cause the balance of the new Johnson

        IRA to fall or remain below $60,000.

    5. Sharif shall cause his account balance within the Annuity Plan to be rolled over into a new

        individual retirement account to be established in his name by Voya. (“new Sharif IRA”).

    6. Pending subsequent orders by this Court or a final disposition of this matter, Sharif is

        enjoined from making any withdrawals or taking any distributions that would cause the

        balance of the new Sharif IRA to fall or remain below $60,000.
   7. Pending subsequent orders by this Court or a final disposition of this matter, within 30 days

       of the end of each financial quarter, Sharif shall submit quarterly statements of the balance

       of the new Sharif IRA to the EBSA Cincinnati Regional Office, 1885 Dixie Hwy, Ste. 210,

       Ft. Wright, KY 41011-2664.

   8. The Secretary may provide a copy of this order to Voya to prohibit Sharif from making any

       withdrawals or taking any distributions that would cause the balance of the new Sharif IRA

       to fall or remain below $60,000.



IT IS SO ORDERED.



DATE: November ___,
               13 2018

 *s/Thomas M. Rose
_______________________________________
THOMAS M. ROSE
UNITED STATES DISTRICT JUDGE

Agreed to by:


/s/ Adam Lubow                      /s/ Lynnette Dinkler                 /s/ Kevin Bowman
______________________              ______________________               ______________________
ADAM LUBOW                          LYNETTE DINKLER                      KEVIN BOWMAN
(0097517)                           (0065455)                            (0068223)
Trial Attorney for Plaintiff        Attorney for Defendant               Attorney for Defendant
Secretary of Labor                  Gayle Johnson                        Akil Sharif
U.S. Department of Labor            Dinkler Law Office, LLC              Brannon & Associates
1240 E. 9th St. Rm. 881             5335 Far Hills Ave. Ste. 123         130 West Second St.
Cleveland, Ohio 44199               Dayton, OH 45429                     Dayton, Ohio 45402-1590
(216)522-3876                       (937)426-4200                        (937)228-2306
KATE S. O’SCANNLAIN
Solicitor of Labor
CHRISTINE Z. HERI
Regional Solicitor
BENJAMIN T. CHINNI
Associate Regional Solicitor
